Case: 4:16-cv-01357-NCC Doc. #: 190 Filed: 05/04/21 Page: 1 of 2 PageID #: 2565




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


 JESSICA HICKLIN,

                                Plaintiff,
                                                             Case No. 4:16-CV-01357-NCC
 v.

 ANNE PRECYTHE,
              et al.,

                                Defendants.

                          REQUEST FOR STATUS CONFERENCE

       On May 22, 2018, the Court entered a Permanent Injunction stating, in part, “For as long

as Ms. Hicklin remains in the custody of MDOC, Defendants shall provide Ms. Hicklin with care

that her doctors deem medically necessary treatment for her gender dysphoria, including hormone

therapy, permanent hair removal, and access to gender-affirming canteen items,” see Dkt. 176.

       The parties now dispute the scope of that injunction. Ms. Hicklin and the MDOC

Defendants have attempted to resolve this issue among themselves and have thus far been unable

to do so, and thus anticipate needing to resolve this issue through motion practice before the Court.

       For these reasons, Ms. Hicklin and the MDOC Defendants respectfully request a status

conference with the Court to take place on the morning of May 6, 2021, or otherwise at the Court’s

convenience, to ascertain the Court’s schedule for briefing this issue.
Case: 4:16-cv-01357-NCC Doc. #: 190 Filed: 05/04/21 Page: 2 of 2 PageID #: 2566




Respectfully submitted this 4th day of May, 2021.
 s/ Rajin S. Olson 1                          s/ Jeremiah J. Morgan
 Richard Saenz*                               Jeremiah J. Morgan, Mo. Bar #50387
 Lambda Legal Defense &                       Robert Schaeffer, Mo. Bar #69324
 Education Fund, Inc.                         Assistant Attorneys General
 120 Wall Street, Floor 19                    Missouri Attorney General’s Office
 New York, NY 10005                           P.O. Box 861
 Tel: 212-809-8585                            St. Louis, MO 63188
 Fax: 212-809-0055                            Tel: 314-340-7652
 rsaenz@lambdalegal.org                       jeremiah.morgan@ago.mo.gov
                                              robert.schaeffer@ago.mo.gov
 Kara Ingelhart*
 Lambda Legal Defense &                       Attorneys for Defendants Anne Precythe,
 Education Fund, Inc.                         Dwayne Kempker, Ian Wallace, Cindy
 65 E. Wacker Pl., Suite 2000                 Griffith, Stan Payne, Scott O’Kelly, and
 Chicago, IL 60601                            Deloise Williams
 Tel 312-663-4413, ext. 4328
 Fax 312-663-4307
 kingelhart@lambdalegal.org

 Rajin S. Olson*
 Robins Kaplan LLP
 800 LaSalle Avenue
 2800 LaSalle Plaza
 Minneapolis, MN 55402
 Tel: 612-349-8500
 Fax: 612-339-4181
 rolson@robinskaplan.com

 Kevin L. Schriener, #35490MO
 Law & Schriener, LLC
 141 N. Meramec Avenue
 Suite 314
 St. Louis, MO 63105
 Tel: (314) 721-7095
 Fax: (314) 863-7096
 kschriener@schrienerlaw.com

 Attorneys for Plaintiff Jessica Hicklin
 *Admitted pro hac vice




                                               2
